Exhibit 10.6

 

ZALE CORPORATION

2003 STOCK INCENTIVE PLAN, AS AMENDED

PERFORMANCE-BASED RESTRICTED STOCK UNITS

PLAN AGREEMENT

 

 

 

 

 

 

 

 

Participant

 

Issue Date

 

Number of Units

 

Social Security Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant

 

Zale Corporation (the “Company”), on behalf of Zale Delaware, Inc. (“Zale
Delaware”), its wholly-owned subsidiary, has granted to the Participant named
above, as of the Issue Date, the above number of Restricted Stock Units, subject
to the terms and conditions set forth in this Plan Agreement and in the Zale
Corporation 2003 Stock Incentive Plan, as amended (the “Plan”).

 

 

 

Issue Date

 

The Issue Date for the Restricted Stock Units granted to the Participant
pursuant to this Plan Agreement shall be the date set forth above.

 

 

 

Performance-Based Award

 

Each Restricted Stock Unit granted to the Participant pursuant to this Plan
Agreement represents the Company’s unsecured obligation, upon the satisfaction
of the Performance Goal(s) set forth on Exhibit A hereto, to issue to the
Participant the applicable number of shares of the Company’s common stock, par
value $.01 per share (“Common Stock”), as determined in accordance with the
provisions of Exhibit A hereto or, in the sole discretion of the Plan Committee,
to pay to the Participant, in lieu thereof, an amount equal to the Fair Market
Value of such number of shares of Common Stock. Unless the Committee has elected
to make a cash payment in satisfaction of the Restricted Stock Units reasonably
promptly after the Committee has determined whether the Performance Goal(s) have
been satisfied, the Company shall cause to be delivered to the Participant a
certificate evidencing the shares of Common Stock issuable to the Participant,
free of any restrictive legend other than restrictions on transfer as a result
of applicable securities laws.

 

 

 

No Dividends or Voting Rights

 

The Participant shall not be entitled to receive dividend payments with respect
to the Restricted Stock Units and shall have no voting rights with respect to
the Restricted Stock Units.

 

 

 

Restrictions on Transfer

 

No transfer of the Participant’s rights with respect to the Restricted Stock
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
be permitted. Immediately upon any attempt to transfer such rights, such
Restricted Stock Units, and all of the rights related thereto, shall be
forfeited by the Participant.

 

 

 

No Section 83(b) Elections

 

The Participant shall not file with the Internal Revenue Service an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (i.e., an
election to include in gross income in the year of issuance of the Restricted
Stock Units the amounts specified in such Section 83(b)).

 

--------------------------------------------------------------------------------


 

Misc.

 

Capitalized terms used in this Plan Agreement or Exhibit A hereto that are not
otherwise defined herein shall have the meanings assigned to them in the Plan.

 

 

 

 

 

Zale Corporation

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

I hereby agree to be bound by all the terms and conditions of this Plan
Agreement and the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule of Shares of Common Stock to Be Issued

 

A.                                     The number of shares of Common Stock to
be issued to the Participant for each Restricted Stock Unit granted pursuant to
this Plan Agreement shall be determined as follows:

 

Achieved Return on Invested Capital

 

Number of Shares of Common Stock to be
Issued for each Restricted Stock Unit

 

    %

 

    

 

    %

 

    

 

    %

 

    

 

    %

 

    

 

    %

 

    

 

    %

 

    

 

    %

 

    

 

    %

 

    

 

    %

 

    

 

 

For purposes of the above table, Achieved Return on Invested Capital shall be
the average Return on Invested Capital of the Company as determined by the Plan
Committee in its sole discretion over the three year period beginning on
August 1,         and ending on July 31,         (the “Performance Period”). 
All determinations of the Plan Committee with respect to the level of
achievement of the Performance Goal set forth in the table above shall be
conclusive and binding upon the Company and the Participant.

 

B.                                       Notwithstanding any other provision of
this Exhibit A, and unless any agreement between the Participant and the Company
or Zale Delaware expressly provides otherwise, if a Change in Control occurs
before July 31,         and (1) the Participant remains an active full-time
employee of the Company through July 31,        , the Participant shall be
entitled to receive the greater of (w) one share of Common Stock for each
Restricted Stock Unit granted pursuant to this Plan Agreement or (x) the number
of shares of Common Stock that would be payable as determined pursuant to the
schedule above, or (2) the Participant’s employment is terminated following a
Change in Control and prior to the last day of the Performance Period, other
than for Cause, the Participant shall be entitled to receive one share of Common
Stock for each Restricted Stock Unit granted pursuant to this Plan Agreement.

 

C.                                       Unless any agreement between the
Participant and the Company or Zale Delaware expressly provides otherwise, if
the Participant’s employment with the Company terminates prior to the last day
of the Performance Period for any reason, other than as set forth in paragraph B
above, the Restricted Stock Units granted pursuant to this Plan Agreement shall
be forfeited and all of the Participant’s rights with respect thereto shall
terminate.

 

--------------------------------------------------------------------------------


 

ZALE CORPORATION

2003 STOCK INCENTIVE PLAN, AS AMENDED

PERFORMANCE-BASED RESTRICTED STOCK UNITS

PLAN AGREEMENT

 

 

 

 

 

 

 

 

Participant

 

Issue Date

 

Number of Units

 

Social Security Number

 

 

 

Grant

 

Zale Corporation (the “Company”), on behalf of Zale Delaware, Inc. (“Zale
Delaware”), its wholly-owned subsidiary, has granted to the Participant named
above, as of the Issue Date, the above number of Restricted Stock Units, subject
to the terms and conditions set forth in this Plan Agreement and in the Zale
Corporation 2003 Stock Incentive Plan, as amended (the “Plan”).

 

 

 

Issue Date

 

The Issue Date for the Restricted Stock Units granted to the Participant
pursuant to this Plan Agreement shall be the date set forth above.

 

 

 

Performance-Based Award

 

Each Restricted Stock Unit granted to the Participant pursuant to this Plan
Agreement represents the Company’s unsecured obligation, upon the satisfaction
of the Performance Goal(s) set forth on Exhibit A hereto, to issue to the
Participant the applicable number of shares of the Company’s common stock, par
value $.01 per share (“Common Stock”), as determined in accordance with the
provisions of Exhibit A hereto or, in the sole discretion of the Plan Committee,
to pay to the Participant, in lieu thereof, an amount equal to the Fair Market
Value of such number of shares of Common Stock. Unless the Committee has elected
to make a cash payment in satisfaction of the Restricted Stock Units reasonably
promptly after the Committee has determined whether the Performance Goal(s) have
been satisfied, the Company shall cause to be delivered to the Participant a
certificate evidencing the shares of Common Stock issuable to the Participant,
free of any restrictive legend other than restrictions on transfer as a result
of applicable securities laws.

 

 

 

No Dividends or Voting Rights

 

The Participant shall not be entitled to receive dividend payments with respect
to the Restricted Stock Units and shall have no voting rights with respect to
the Restricted Stock Units.

 

 

 

Restrictions on Transfer

 

No transfer of the Participant’s rights with respect to the Restricted Stock
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
be permitted. Immediately upon any attempt to transfer such rights, such
Restricted Stock Units, and all of the rights related thereto, shall be
forfeited by the Participant.

 

 

 

No Section 83(b) Elections

 

The Participant shall not file with the Internal Revenue Service an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (i.e., an
election to include in gross income in the year of issuance of the Restricted
Stock Units the amounts specified in such Section 83(b)).

 

--------------------------------------------------------------------------------


 

Misc.

 

Capitalized terms used in this Plan Agreement or Exhibit A hereto that are not
otherwise defined herein shall have the meanings assigned to them in the Plan.

 

 

 

 

 

Zale Corporation

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Officer

 

 

 

 

 

I hereby agree to be bound by all the terms and conditions of this Plan
Agreement and the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule of Shares of Common Stock to Be Issued

 

A.                                     The number of shares of Common Stock to
be issued to the Participant for each Restricted Stock Unit granted pursuant to
this Plan Agreement shall be determined as follows:

 

Achieved Return on Assets of [            ]

 

Number of Shares of Common Stock to be
Issued for each Restricted Stock Unit

 

    %

 

   

 

    %

 

   

 

    %

 

   

 

    %

 

   

 

    %

 

   

 

    %

 

   

 

    %

 

   

 

    %

 

   

 

    %

 

   

 

 

For purposes of the above table, Achieved Return on Assets of [COMPANY OR BRAND]
shall be the average Return on Assets of [COMPANY OR BRAND] as determined by the
Plan Committee in its sole discretion over the three year period beginning on
August 1,         and ending on July 31,         (the “Performance Period”). 
All determinations of the Plan Committee with respect to the level of
achievement of the Performance Goal set forth in the table above shall be
conclusive and binding upon the Company and the Participant.

 

B.                                       Notwithstanding any other provision of
this Exhibit A, and unless any agreement between the Participant and the Company
or Zale Delaware expressly provides otherwise, if a Change in Control occurs
before July 31,         and (1) the Participant remains an active full-time
employee of the Company through July 31,        , the Participant shall be
entitled to receive the greater of (w) one share of Common Stock for each
Restricted Stock Unit granted pursuant to this Plan Agreement or (x) the number
of shares of Common Stock that would be payable as determined pursuant to the
schedule above, or (2) the Participant’s employment is terminated following a
Change in Control and prior to the last day of the Performance Period, other
than for Cause, the Participant shall be entitled to receive one share of Common
Stock for each Restricted Stock Unit granted pursuant to this Plan Agreement.

 

C.                                       Unless any agreement between the
Participant and the Company or Zale Delaware expressly provides otherwise, if
the Participant’s employment with the Company terminates prior to the last day
of the Performance Period for any reason, other than as set forth in paragraph B
above, the Restricted Stock Units granted pursuant to this Plan Agreement shall
be forfeited and all of the Participant’s rights with respect thereto shall
terminate.

 

--------------------------------------------------------------------------------